DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 corresponding to figures 3-6 in the reply filed on 09/26/2022 is acknowledged. This corresponds to claims 1-2, 8-18, and 20-25. Claim 3 recites a cam which appears in the nonelected species and is thus withdrawn from consideration.

Information Disclosure Statement
	The Information disclosure statements of 12/21/2020 and 03/14/2022 have been considered and reviewed.
Claim Objections
Claims 15 and 21 are objected to because of the following informalities:
Claim 15, line 6, “a bolt” and “a latch” should be “the bolt” and “the latch” respectfully.
Claim 21, lines 1 and 2, “the bolt housing” should be “the housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lock mechanism catch portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "lock mechanism catch portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "locking mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-14, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050235711 to Martin et al. (Martin).
Regarding claim 1, Martin discloses:
A vertical door latch assembly (fig 1) comprising: a bolt (22) having a catch portion (right end of 22 that goes into 30 as seen in fig 7) located adjacent a distal end of the bolt (see fig 7); a latch (30) having a retention feature (40a) for engaging the catch portion of the bolt; an electro-mechanical locking assembly (50, 42) for securing the latch between a locking position preventing movement of the bolt (fig 7) and a non-locking position allowing movement of the bolt (see paragraphs 0039 and 0042); and a controller (32a, 32b) in electrical communication with the electro-mechanical locking assembly and configured to direct the electro-mechanical locking assembly between the locking position and the non-locking position (see paragraphs 0036-0038).
Regarding claim 2, Martin discloses:
The assembly of claim 1, wherein the electro-mechanical locking assembly includes an electro-mechanical actuator (50) for engaging the latch (via 42).
Regarding claim 8, Martin discloses:
The assembly of claim 2, wherein the latch includes a pivot member (36) rotatable about a pivot axis (axis about 36).
Regarding claim 9, Martin discloses:
The assembly of claim 8, wherein the latch includes a bolt stop (vertical portion of catch 30) for engaging the distal end of the bolt and rotating the latch about the pivot axis (see fig 7 and paragraph 0039).
Regarding claim 10, Martin discloses:
The assembly of claim 9, wherein the latch includes a lock mechanism catch portion (48) for fixing the latch when in the locking position (42 engages 48 to keep it in the locking position).
Regarding claim 11, Martin discloses:
The assembly of claim 9, wherein the latch defines a plate (plate to the far right in fig 6) with an L-shaped arrangement of features including the retention feature located on a first leg (top leg that extends horizontally in fig 6 with 40a) of the L- shaped arrangement and the bolt stop and the lock mechanism catch portion located on a second leg of the L-shaped arrangement (leg that extends vertically that has 48 as seen in fig 6. The horizontal and vertical leg create an L-shaped arrangement of features).
Regarding claim 12, Martin discloses:
The assembly of claim 9, wherein the latch includes a first plate (68) spaced from a second plate (second plate not numbered but seen at the far right of fig 6) with the retention feature, the pivot member, the bolt stop, and the lock mechanism catch portion extending between the first plate and the second plate (see fig 6, all the elements extend between both plates).
Regarding claim 13, Martin discloses:
The assembly of claim 1, further comprising a bolt assembly including a housing (12) for supporting the bolt and a handle (20) for moving the bolt relative to the housing (rotation of 20 retracts or extends 22, see paragraph 0034).
Regarding claim 14, Martin discloses:
The assembly of claim 2, wherein the controller is in electrical communication with a wireless communication device (78) and programmed to direct the electro-mechanical locking assembly between the locking position and the non-locked position in response to a signal from the wireless communication device (see paragraph 0052-0053).
Regarding claim 21,Martin discloses:
The assembly of claim 13, wherein the bolt is located within the bolt housing (see fig 7) and the bolt is slideable relative to the bolt housing (bolt retracts relative to bolt housing, see paragraph 0034).
Regarding claim 22, Martin discloses:
The assembly of claim 21, wherein a profile of the bolt catch portion (profile of the top portion of the catch portion that is retained via 40a) matches a profile of the retention feature (profile of 40a) for creating a locking engagement between the bolt catch portion and the retention feature (see fig 7).
Regarding claim 23, Martin discloses:
The assembly of claim 1, wherein the electro-mechanical locking assembly includes an electro-mechanical actuator (50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050235711 to Martin et al. (Martin).
Regarding claims 15-18, 20, and 24-25, although Martin doesn’t explicitly disclose a method as outlined in the claims, given the structure previously cited in the rejection of claims 1-2, 8-14, and 21-23 as taught by Martin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to come up with the method of the claims given the structure of Martin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675